Citation Nr: 0805031	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-14 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and a friend




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 1977 
and from November 1979 to March 1984.  He died in August 
2002, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.

The claim on appeal was initially denied by the Board in a 
February 2006 decision.  The appellant appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court), and, in May 2007, the appellant and the Secretary of 
Veterans Appeals (Secretary) filed a Joint Motion for Remand.  
This motion was granted in a May 2007 Court order, and the 
case is again before the Board.

The Board notes that the appellant underwent a Board hearing 
in April 2005, conducted by a Veterans Law Judge no longer 
employed by the Board.  However, her attorney notified the 
Board in July 2007 that she did not want a new hearing with a 
different Veterans Law Judge.

Subsequent to the aforementioned Court order, the Board 
requested a Veterans Health Administration (VHA) opinion, 
which was received in November 2007.  In December 2007, the 
appellant was notified of this opinion and of her right to 
have it reviewed by the agency of original jurisdiction 
(AOJ), here the RO.  She noted in a January 2008 response to 
the opinion, however, that she had no further argument or 
evidence to submit and that she wanted the Board to proceed 
with the adjudication of her appeal.  


FINDINGS OF FACT

1.  The veteran died in August 2002, due to hanging.

2.  At the time of the veteran's death, service connection 
was in effect for axillary neurotemsis, with right deltoid 
atrophy, status post fracture right humerus and scapula (20 
percent disabling); status post fracture right ulna and 
radius (10 percent disabling); and status post laparotomy 
(zero percent disabling).

3. The evidence shows that the veteran's service-connected 
disorders contributed materially and substantially to cause 
his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
See also 38 C.F.R. § 3.159.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

The Board has considered this legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Additionally, certain chronic diseases, 
including psychoses, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

In this case, the veteran's death certificate shows that he 
died in August 2002, due to hanging.  At the time of the 
veteran's death, service connection was in effect for 
axillary neurotemsis, with right deltoid atrophy, status post 
fracture right humerus and scapula (20 percent disabling); 
status post fracture right ulna and radius (10 percent 
disabling); and status post laparotomy (zero percent 
disabling).

The appellant asserts that the veteran's death was caused by 
depression, which she maintains the veteran developed 
following an in-service motorcycle accident that left him 
with numerous injuries and constant pain.  

The motorcycle accident is confirmed by the service medical 
records as having occurred in May 1981, and such accident was 
documented to result in the diagnoses of the veteran's 
service-connected disorders.  The Board also notes that 
earlier service medical records show that, in July 1974, the 
veteran was seen at a mental health consultation for 
"immature, unenthusiastic and unusual behavior."  He noted 
at the time that he was occasional depressed, but he denied 
suicidal ideation and stated that he was happy most of the 
time.  The examiner rendered an impression of rule out 
immature personality.

The post-service medical evidence includes a May 1984 VA 
examination report, which is negative for symptoms or a 
diagnosis pertaining to a psychiatric disorder.

During an April 2005 personal hearing, the appellant 
submitted an opinion statement from a physical therapist.  
The therapist indicates that he had reviewed the veteran's 
medical file, his suicide notes to family members, and a 
chronology prepared by the appellant.  According to the 
therapist, he also interviewed the appellant in December 
2004.  Following a description of the veteran's physical 
therapy treatment, the therapist indicates that the veteran's 
suicide was due to the in-service motorcycle accident.  He 
explains that, due to the accident, the veteran had a 
progressive physical disability; and, in an attempt to 
compensate for his physical and emotional deficits, the 
veteran used alcohol excessively, which caused depression.  
Further, the therapist reasoned that the veteran developed a 
permanent limp as a result of the injury sustained in 
service, which, in his opinion, "contributed to [the 
veteran's] feelings of emotional adequacy."

In the November 2007 VHA opinion, the VHA doctor confirmed 
that the veteran's claims file had been reviewed.  The doctor 
noted the veteran's behavioral problems during service, as 
well as the absence of medical documentation between 1974 and 
1982.  She determined that the veteran "was a very troubled 
individual," with evidence of marital and relationship 
problems.  There was no credible documentation to provide a 
psychiatric diagnosis, other than alcohol abuse and rule out 
alcohol dependence.  However, the veteran had inadequate 
coping skills that were "then overwhelmed by the problems 
caused by his pain and disability."  

In summary, the reviewing VHA doctor found insufficient 
evidence that the veteran had any diagnosis other than a 
provisional diagnosis of alcoholism, and it was not possible 
to conclude that the alcoholism started just after the 
accident.  At the same time, the doctor concluded that it was 
"as likely as not that the motorcycle accident that the 
veteran sustained in service and the consequent service-
connected disability contributed to cause [his] death," even 
though there were many other contributing issues based on the 
scanty evidence provided.

The Board has reviewed the aforementioned evidence and finds 
that, while the record does not clearly demonstrate a 
diagnosed mood disorder, such as those listed in 38 C.F.R. 
§ 4.130, the veteran at a minimum had inadequate coping 
skills that were overwhelmed by the pain resulting from the 
service-connected disabilities caused by his in-service 
motorcycle accident.  

While the Board is aware that the reviewing VHA doctor 
indicated that there were other causal factors in terms of 
producing the veteran's death by hanging, 38 C.F.R. § 3.312 
does not require that his service-connected disabilities be 
the sole causal factors.  Rather, all that is required is a 
causal connection, and such a connection is confirmed by the 
VHA doctor's linking of the veteran's service-connected 
disabilities to the cause of his death.  The Board is also 
mindful of the absence of competent medical evidence 
suggesting the contrary.

Overall, the balance of the evidence supports the conclusion 
that that the veteran's service-connected disorders 
contributed materially and substantially to cause his death.  
As such, service connection for the cause of the veteran's 
death is warranted, and the claim is granted in full.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


